Case 2:20-cv-02115-DMG-PLA Document 20 Filed 04/23/20 Page 1 of 1 Page ID #:298



                             UNITED STATES DISTRICT COURT                  JS-6 REMAND
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

  Case No.    CV 20-2115-DMG (PLAx)                                    Date   April 23, 2020

  Title Pedro Valdovinos v. Macys West Stores, Inc.                                  Page    1 of 1


  Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

               KANE TIEN                                              NOT REPORTED
               Deputy Clerk                                            Court Reporter

     Attorneys Present for Plaintiff(s)                       Attorneys Present for Defendant(s)
              None Present                                              None Present

 Proceedings: IN CHAMBERS— ORDER REMANDING ACTION TO LOS ANGELES
              COUNTY SUPERIOR COURT

        On April 21, 2020, the Court approved the parties’ stipulation to remand this action to Los
 Angeles County Superior Court upon the filing of Plaintiff’s First Amended Complaint (“FAC”).
 [Doc. # 18.] Plaintiff filed the FAC on April 22, 2020. [Doc. # 19.] Accordingly, this action is
 hereby REMANDED to Los Angeles County Superior Court.

 IT IS SO ORDERED.




  CV-90                            CIVIL MINUTES—GENERAL                  Initials of Deputy Clerk KT
